NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                CRANDALL GRIFFIN,
                    Petitioner

                            v.

           DEPARTMENT OF THE NAVY,
                    Respondent
              ______________________

                       2018-2072
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-0752-17-0169-I-1.
                ______________________

              Decided: December 26, 2019
                ______________________

   KEVIN EDWARD BYRNES, FH+H, PLLC, Tysons, VA, ar-
gued for petitioner. Also represented by RACHEL LEAHEY.

    SONIA W. MURPHY, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, argued for respondent. Also represented by
JOSEPH H. HUNT, ELIZABETH MARIE HOSFORD, ROBERT
EDWARD KIRSCHMAN, JR.
                  ______________________

  Before LOURIE, REYNA, and WALLACH, Circuit Judges.
2                                            GRIFFIN v. NAVY




REYNA, Circuit Judge.
    Crandall Griffin, a criminal investigator with the Na-
val Criminal Investigative Service, was suspended and de-
moted after the Navy revoked his driving privileges and
charged him with Conduct Unbecoming a NCIS Senior
Manager. He appealed the Navy’s decision to the Merit
Systems Protection Board. The Board affirmed the Navy’s
decision to demote Griffin. On appeal, Griffin asserts that
the Navy failed to establish a nexus between his conduct
and the “efficiency of service”—i.e., that the Navy failed to
show Griffin’s conduct had an adverse effect on his perfor-
mance, on the mission of the Navy, or on the Navy’s trust
and confidence in him. Griffin also challenges the Navy’s
penalty as unreasonable. Because the Navy’s nexus find-
ing is supported by substantial evidence, and because the
Board did not abuse its discretion in determining that the
Navy’s punishment of Griffin was reasonable, we affirm.
                        BACKGROUND
       I. The Naval Criminal Investigative Service
    In 2016, Crandall Griffin (“Griffin”) was a criminal in-
vestigator with the Naval Criminal Investigative Service
(“NCIS”) in Japan. As Assistant Special Agent in Charge,
Griffin was the second-highest ranking NCIS official in Ja-
pan. The NCIS is a federal law enforcement agency that:
    protects and defends the [Navy] against terrorism
    and foreign intelligence threats, investigates crim-
    inal offenses, enforces the criminal laws of the
    United States and the [Uniform Code of Military
    Justice] . . . and provides law enforcement and se-
    curity services to the Navy and Marine Corps on a
    worldwide basis.
J.A. 493.
    The Secretary of the Navy relies on all NCIS agents for
“prompt investigative action” including “effective
GRIFFIN v. NAVY                                               3



investigation and resolution of alleged, suspected, or actual
criminal offenses, terrorist or intelligence threats, and se-
curity compromises.” J.A. 485. NCIS agents are expected
to respond “immediately, independently, and capably.”
J.A. 1815. NCIS agents are required to respond to emer-
gencies during and after work hours. J.A. 1868. As a re-
sult, the ability to drive a motor vehicle is an “essential job
function” and all NCIS agents are required to possess a
valid driver’s license.
               II. Loss of Driving Privileges
    Upon arriving in Japan, Griffin underwent a driver’s
training course and obtained a Department of Defense
driver’s license (“DOD driver’s license”). The DOD driver’s
license was required for Griffin to operate a motor vehicle
in Japan. The DOD driver’s license was also required for
Griffin to operate a motor vehicle on any military installa-
tion—whether in Japan, the United States, or elsewhere in
the world.
    As part of his driver’s training course, Griffin learned
that the accumulation of multiple driving-related tickets
could result in revocation of his driving privileges. J.A.
1809. Navy Instructions also describe this policy: “[a]ccu-
mulation of 12 points within 12 consecutive months or 18
points within 24 consecutive months will result in revoca-
tion of driving privileges for a minimum of one year.” Com-
mander of Fleet Activities for the Department of the Navy
Instruction (“COMFLEACTINST”) 5800.2G. J.A. 402.
    While serving in Japan, Griffin accumulated numerous
traffic violations. During the two-year period from 2014 to
2016, Griffin accumulated 18 traffic infraction points from
seven separate traffic violations. J.A. 276. Griffin’s viola-
tions included four speeding violations, a traffic accident,
disobeying a traffic sign, and illegal parking. Id. Griffin
committed traffic violations both on-base and off-base,
while on-duty and off-duty, and while driving his personal
vehicle and an NCIS vehicle. Id. On May 5, 2016, the Navy
4                                               GRIFFIN v. NAVY




revoked Griffin’s DOD driver’s license pursuant to
COMFLEACINST 5800.2G. Without his DOD driver’s li-
cense, Griffin was not authorized to operate a motor vehicle
in Japan or on any military installations, worldwide.
    On July 27, 2016, shortly after Griffin lost his driving
privileges, the Navy charged Griffin with Conduct Unbe-
coming a NCIS Senior Manager. The Navy proposed a 10-
day suspension without pay and a demotion in paygrade
from a GS-14/4 to a GS-13/5. Special Agent John Freeman
(“Proposing Official Freeman”) explained that, as a conse-
quence of Griffin’s accumulation of 18 traffic infraction
points and his resultant loss of driving privileges, “multiple
accommodations and work-arounds were necessary to per-
mit [Griffin] to perform [his] duties [in Japan] on a daily
basis.” J.A. 41. Proposing Official Freeman also explained
that, once Griffin was relocated to Navy Headquarters in
Washington, DC, “the revocation of [his] installation driv-
ing privileges will limit [his] ability to respond to all duty
stations within [his] geographic area and could negatively
affect [his] ability to perform [his] duties as a NCIS special
agent and senior manager.” Id. Griffin would later con-
cede that the revocation of his driving privileges “obviously
affect[ed] [his] ability to perform [his] official duties.” J.A.
1292.
     On November 28, 2016, Executive Assistant Director
for Pacific Operations Andrew P. Snowdon (“Deciding Offi-
cial Snowdon”) sustained the proposed ten-day suspension.
Deciding Official Snowdon found that Griffin’s conduct was
unbecoming an NCIS Senior Manager because Griffin’s
“multiple traffic violations, which resulted in the revoca-
tion of [his] driving privileges, demonstrated poor judg-
ment and decision-making which are not congruent with
expectations of senior NCIS management.” J.A. 50. Alt-
hough Deciding Official Snowdon agreed that a paygrade
demotion was appropriate, he set Griffin’s paygrade at GS-
13/09 after concluding that the initially proposed demotion
GRIFFIN v. NAVY                                             5



to a GS-13/05 “would result in too significant a monetary
loss.” J.A. 50.
    Before the demotion took effect, however, NCIS’s hu-
man resources office notified Deciding Official Snowdon
that Navy policy precluded him from setting the demotion
at GS-13/09, and that Griffin’s paygrade could be set no
higher than GS-13/07. After receiving that notice, Decid-
ing Official Snowdon determined that suspending Griffin
for 10 days and demoting him to a GS-13/07 was a reason-
able penalty. Deciding Official Snowdon also reaffirmed
his finding that “a demotion and suspension are necessary
to promote the efficiency of service and to deter future mis-
conduct.” J.A. 530. On January 22, 2017, Griffin was de-
moted to a GS-13/07.
           III. Merit Systems Protection Board
    On November 29, 2016, Griffin appealed the demotion
to the Merit Systems Protection Board (“Board”). Griffin
did not dispute the conduct that led to his demotion. In-
stead, he argued that the Navy had not proven a nexus be-
tween his misconduct and the efficiency of service, and that
the Navy’s penalty was unreasonable. The Board rejected
both arguments.
    The Board found that the Navy had demonstrated a
nexus in two separate ways. First, the Board found that
Griffin’s conduct—namely his “repeated disregard of the
law in incurring so many traffic violations in such a short
period of time that his license was revoked”—reflected
poorly on the agency and its law enforcement mission. J.A.
4. Second, the Board determined that Griffin’s repeated
disregard for the law “hampered [his] ability to perform his
duties” and caused his superiors to lose trust and confi-
dence in Griffin as a law enforcement officer, as a supervi-
sor, and as a senior leader at NCIS. Id.
   In affirming the Navy’s penalty as reasonable, the
Board opined that: (i) Deciding Official Snowdon had
6                                             GRIFFIN v. NAVY




properly considered the Douglas factors; (ii) Griffin had re-
peatedly received notice about the consequences of his dis-
regard for the law; (iii) Japan was a “sensitive assignment”
because of widely publicized violations of the law involving
U.S. military personnel in Japan; and (iv) Griffin “fail[ed]
to recognize the obvious and unfavorable discrepancy be-
tween his role as a supervisory law enforcement officer and
his repeated violations of the law.” J.A. 6–8.
    The Board also found “nothing improper” in Deciding
Official Snowdon’s consideration of “impact statements”
from Special Agent in Charge Marc Blincoe (Griffin’s su-
pervisor in Japan) or Special Agent Daniel D’Ambrosio
(Griffin’s supervisor after he returned to the United
States). J.A. 9. Instead, the Board determined that con-
sideration of impact statements is standard practice when,
like here, decision-makers at headquarters are reviewing
adverse actions by employees in the field.
    The Board likewise determined that the Navy did not
err when, in accordance with HR policy, Deciding Official
Snowdon corrected Griffin’s paygrade demotion to a GS-
13/7 instead of a GS-13/9. The Board noted that, even as
corrected, the demotion ordered by Deciding Official Snow-
don was less severe than the demotion proposed by Propos-
ing Official Freeman. The Board also noted that Griffin
was provided an opportunity to respond to Deciding Offi-
cial Snowdon’s corrected paygrade demotion, but he de-
clined to do so.
   Griffin timely appealed. We have jurisdiction under 28
U.S.C. § 1295(a)(9).
                        DISCUSSION
    We review Board decisions to determine whether the
decision is (1) arbitrary, capricious, an abuse of discretion,
or otherwise not in accordance with law; (2) obtained with-
out procedures required by law; or (3) unsupported by
GRIFFIN v. NAVY                                             7



substantial evidence. 5 U.S.C. § 7703(c); Hayes v. Dep’t of
Navy, 727 F.2d 1535, 1537 (Fed. Cir. 1984).
    We review the Board’s nexus findings for substantial
evidence. Brown v. Dep’t of the Navy, 229 F.3d 1356, 1358
(Fed. Cir. 2000) (“Absent a mistake of law by the Board in
selecting the proper test for analyzing the nexus require-
ment, we must uphold the Board’s nexus finding if it is sup-
ported by substantial evidence.”) Id. We thus uphold a
Board nexus finding if the record discloses such relevant
evidence as a reasonable mind might accept as adequate to
support the conclusion reached. Hayes, 727 F.2d at 1537.
     We defer to the Navy’s choice of penalty unless “the
penalty exceeds the range of permissible punishment spec-
ified by statute or regulation, or unless the penalty is so
harsh and unconscionably disproportionate to the offense
that it amounts to an abuse of discretion.” Archuleta v.
Hopper, 786 F.3d 1340, 1352-53 (Fed. Cir. 2015) (“The de-
termination of an appropriate penalty is a matter commit-
ted primarily to the sound discretion of the employing
agency.”). This principle of deference reflects the im-
portant policy consideration that the employing agency is
in the best position to judge the impact of the employee
misconduct upon the operations of the agency. Id.
                         I. Nexus
    The Navy may take adverse action against an em-
ployee “only for such cause as will promote the efficiency of
the service.” 5 U.S.C. § 7513(a). To satisfy that require-
ment, the Navy must show by preponderant evidence that
a nexus exists between the misconduct and the work of the
agency, i.e., that the employee’s misconduct is likely to
have an adverse impact on the agency’s performance of its
functions. Brown, 229 F.3d at 1358. The Navy may estab-
lish a nexus by showing that the employee’s conduct: (i) af-
fected his or her coworkers’ job performance; (ii) affected
management’s trust and confidence in the employee’s job
8                                            GRIFFIN v. NAVY




performance; or (iii) adversely affected the agency’s mis-
sion.
     Here, the Board found a nexus on the basis that Grif-
fin’s conduct adversely affected the agency’s mission and
affected management’s trust and confidence in his job per-
formance. We uphold each finding as supported by sub-
stantial evidence.
    There is no dispute that part of NCIS’s mission is to
enforce the law. J.A. 493. Multiple witnesses testified that
Griffin’s conduct, as a law enforcement officer and supervi-
sor of the NCIS, adversely affected that mission by repeat-
edly showing a disregard for the law. J.A. 117, J.A. 1706,
J.A. 1731, J.A. 1788. As Deciding Official Snowdon ex-
plained:
    [T]here is an expectation that a senior law enforce-
    ment officer will obey laws of a host nation. When
    you failed to meet this expectation and, as the sec-
    ond highest ranking NCIS representative in Japan,
    had your driving privileges revoked, this caused
    embarrassment for the agency and reflected poorly
    on NCIS as a law enforcement organization.
    J.A. 117. Griffin conceded that individuals inside and
outside of NCIS became aware of his conduct, including
Japanese police.
    Substantial evidence also supports the Board’s finding
that Griffin’s conduct affected management’s trust and
confidence in his job performance. While Griffin received
“superlative” performance appraisals during his time in Ja-
pan, J.A. 335, witnesses testified that NCIS management
lost trust and confidence in Griffin’s ability to perform his
job satisfactorily following the revocation of his DOD li-
cense. See J.A. 1702–1705 (“I just wasn’t confident that
after that period of time that successful and positive deci-
sions would be made moving forward.”). See also J.A.
1787–1788 (“To have someone in that position that
GRIFFIN v. NAVY                                             9



disregards laws, regulations, rules and repeatedly fails to
correct their behavior when addressed during court pro-
ceedings or, in this case, even in the Japanese judicial sys-
tem, is not in keeping with what we expect of our senior
managers within NCIS.”). Moreover, witnesses testified
that “multiple accommodations and work-arounds were
necessary to permit [Griffin] to perform his duties on a
daily basis.” J.A. 189.
     On the basis of this record, we conclude that substan-
tial evidence supports the Board’s findings that Griffin’s
conduct affected the agency’s mission adversely and man-
agement’s trust and confidence in Griffin’s job perfor-
mance. See Hayes, 727 F.2d at 1537. Thus, substantial
evidence supports the Board’s conclusion that the Navy es-
tablished a nexus between Griffin’s misconduct and the
work of the agency.
                        II. Penalty
    Agencies are directed to consider the twelve so-called
“Douglas factors” when determining whether a penalty is
reasonable. Robinson v. Dep’t of Veterans Affairs, 923 F.3d
1004, 1016 n.3 (Fed. Cir. 2019) (citing Douglas v. Veterans
Admin., 5 M.S.P.B. 313, 332 (1981)). “Not all of these fac-
tors will be pertinent in every case,” Douglas, M.S.P.B. 332,
and “an agency is required only to consider those factors
relevant to the action.” Bryant v. National Science Found.,
105 F.3d 1414, 1418 (Fed. Cir. 1997). The Board’s role in
reviewing the agency’s Douglas analysis is “not to insist
that the balance be struck precisely where the Board would
choose to strike it if the Board were in the agency’s shoes
in the first instance . . . [but instead] to assure that the
agency did conscientiously consider the relevant factors
and did strike a responsible balance within tolerable limits
of reasonableness.” Douglas, M.S.P.B. 332–333.
    Griffin argues that the Board abused its discretion by
evaluating the Douglas factors using factual findings that
are not supported by substantial evidence. Appellant Br.
10                                           GRIFFIN v. NAVY




45–63. We disagree. The Navy and the Board properly
considered the pertinent Douglas factors, and Griffin has
not shown that the Navy’s choice of penalty exceeds the
range of permissible punishments provided by law, nor has
Griffin shown that the penalty is “so harsh and unconscion-
ably disproportionate to the offense that it amounts to an
abuse of discretion.” Archuleta v. Hopper, 786 F.3d 1340,
1352-53 (Fed. Cir. 2015). As a result, we affirm the Board’s
conclusion that the Navy’s penalty was reasonable.
                         III. Bias
    Griffin argues that the Board abused its discretion by
ignoring certain arguments and evidence, by considering
evidence “outside the charge” of the decision, and by inter-
preting Navy requirements “against” Griffin’s interests.
E.g., Appellant Br. 28, 56; Appellant Reply Br. 11, 12, 27.
For support, Griffin points to, among other things, the way
AJ Clement characterized Griffin’s assertions. Specifi-
cally, Griffin argues that the AJ “issued an intemperate
opinion that largely denigrated SA Griffin and failed to ad-
equately consider the essential legal issues germane to
such an action.” Appellant Br. 3.
    We note that AJ Clement described Griffin’s argu-
ments as “preposterous,” “laughable,” and “completely un-
convincing.” J.A. 5–7. While we disagree that the Board
decision is erroneous, we find the language unnecessary
and bordering on disrespect, and contrary to the role of ad-
ministrative judges as neutral arbiters.
    Judicial impartiality is a cornerstone of due process.
MODEL CODE OF JUDICIAL CONDUCT Canon 1 (Am. Bar
Ass’n 2011). The rule of law depends on public confidence
in the integrity and independence of those administering
the law. See Liljeberg v. Health Servs. Acquisition Corp.,
486 U.S. 847, 864 (1988). The language used by AJ Clem-
ent has the potential of conveying to the public a lack of
impartiality, a lack of open-mindedness, and a lack of rea-
soned decision-making. We caution AJ Clement and all
GRIFFIN v. NAVY                                        11



other AJs to refrain from the use of such language in the
future.
                      CONCLUSION
    We have considered Griffin’s other arguments and find
them unpersuasive. We conclude that substantial evidence
supports the Board’s conclusion that the Navy established
a nexus between Griffin’s misconduct and the work of the
agency. We also conclude that the Board did not abuse its
discretion in determining that the Navy’s penalty against
Griffin is reasonable. We affirm.
                      AFFIRMED
                         COSTS
    No costs.